Exhibit 10.2

RESTATED GUARANTY AGREEMENT

THIS RESTATED GUARANTY AGREEMENT (this “Agreement”) is entered into as of
February 12, 2019 among OWENS & MINOR DISTRIBUTION, INC., a Virginia corporation
(“Distribution”), OWENS & MINOR MEDICAL, INC., a Virginia corporation
(“Medical”), Barista Acquisition I, LLC, a Virginia limited liability company
(“Barista I”), Barista Acquisition II, LLC, a Virginia limited liability company
(“Barista II”), O&M HALYARD, INC., a Virginia corporation (“O&M Halyard”),
OWENS & MINOR, INC., a Virginia corporation (the “Parent”), the other parties
identified as “Guarantors” on the signature pages hereto and such other parties
that may become Guarantors hereunder after the date hereof (together with the
Borrowers, the Parent and the New Guarantors (as hereinafter defined),
individually a “Guarantor”, and collectively the “Guarantors”) and BANK OF
AMERICA, N.A., as administrative agent for the Pro Rata Facilities, as successor
in interest to Wells Fargo Bank, N.A. (in such capacity, the “Administrative
Agent”), and as administrative agent for the Term B Facility (in such capacity,
the “Term B Facility Agent”).

RECITALS

WHEREAS, pursuant to that certain Credit Agreement, dated as of July 27, 2017
(as amended, modified, extended, renewed or replaced prior to the date hereof,
the “Credit Agreement”), among the Borrowers, the guarantors party thereto, the
lenders party thereto (the “Banks”), the Administrative Agent and the Term B
Facility Agent, the Banks required, as a condition precedent to their entering
into the Credit Agreement and making extensions of credit to or for the account
of the Borrowers thereunder, the guarantors party thereto to provide the
guaranty set forth in Section 4 of the Credit Agreement (as amended,
supplemented and otherwise modified prior to the date hereof, the “Existing
Guaranty”);

WHEREAS, the Borrower Representative is required by Section 7.11 of the Credit
Agreement to cause O&M BYRAM HOLDINGS, GP, a Delaware general partnership
(“Byram Holdings”), BYRAM HOLDINGS I, INC., a New Jersey corporation (“Byram
Holdings I”), BYRAM HEALTHCARE CENTERS, INC., a New Jersey corporation (“Byram
Healthcare”), OWENS & MINOR INTERNATIONAL LOGISTICS, INC., a Virginia
corporation (“International Logistics”; International Logistics, together with
Byram Holdings, Byram Holdings I and Byram Healthcare, collectively the “New
Guarantors”) to become Guarantors;

WHEREAS, the Credit Parties, the Required Banks, the Administrative Agent and
the Term B Facility Agent desire to restate the Existing Guaranty pursuant to
this Agreement and to cause the New Guarantors to become Guarantors hereunder.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement. Additionally,
the following term shall have the following meaning:

“Qualified ECP Guarantor” means, at any time, in respect of any Swap Obligation,
each Credit Party with total assets exceeding $10,000,000 at the time of the
relevant guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

1



--------------------------------------------------------------------------------

2. The Guaranty.

(a) The Guaranty. Each of the Guarantors hereby jointly and severally guarantees
to each Guaranteed Party, as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, in any Secured Swap Contracts, in any Secured Treasury
Management Agreements or in any Secured Bilateral Letters of Credit, the
obligations of each Guarantor (other than the Parent) under this Agreement and
the other Credit Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or in any Secured Swap Contracts, Obligations of a
Credit Party shall exclude any Excluded Swap Obligations with respect to such
Credit Party.

(b) Obligations Unconditional. The obligations of the Guarantors under
Section 2(a) are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Credit Documents, any Secured Swap Contracts, any Secured Treasury Management
Agreements or any Secured Bilateral Letters of Credit, or any other agreement or
instrument referred to therein, or any substitution, release, impairment,
non-perfection or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 2(b) that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrowers or any other
Guarantor for amounts paid under this Section 2 until such time as the Banks (or
any other Swap Banks, Treasury Management Banks or Bilateral Letter of Credit
Banks) have been paid in full in respect of all Obligations, the Aggregate
Commitments have been terminated and no Person or Governmental Authority shall
have any right to request any return or reimbursement of funds from the Banks
(or any other Swap Banks, Treasury Management Banks or Bilateral Letter of
Credit Banks) in connection with monies received under the Credit Documents, the
Secured Swap Contracts, the Secured Treasury Management Agreements or the
Secured Bilateral Letters of Credit between any member of the Consolidated Group
and any Bank (or any other Swap Bank, Treasury Management Bank or Bilateral
Letter of Credit Bank). Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder which shall remain absolute and unconditional as described
above:

 

2



--------------------------------------------------------------------------------

(i) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Secured Swap Contracts, any Secured Treasury Management
Agreements or any Secured Bilateral Letters of Credit between any member of the
Consolidated Group and any Bank (or any other Swap Bank, Treasury Management
Bank or Bilateral Letter of Credit Bank), or any other agreement or instrument
referred to in the Credit Documents, the Secured Swap Contracts, the Secured
Treasury Management Agreements or the Secured Bilateral Letters of Credit shall
be done or omitted;

(iii) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents, any Secured Swap Contracts, any Secured
Treasury Management Agreements or any Secured Bilateral Letters of Credit
between any member of the Consolidated Group and any Bank (or any other Swap
Bank, Treasury Management Bank or Bilateral Letter of Credit Bank), any other
agreement or instrument referred to in the Credit Documents or such Secured Swap
Contracts, such Secured Treasury Management Agreements or such Secured Bilateral
Letters of Credit shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

(iv) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor);

(v) any change in the corporate existence or structure of any Borrower;

(vi) any claims or set-off rights that the Guarantor may have against any
Borrower or any Bank (or any other Swap Bank, Treasury Management Bank or
Bilateral Letter of Credit Bank); and

(vii) any law or regulation of any jurisdiction or any event affecting any term
of a guaranteed obligation.

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that any Guaranteed Party exhaust any right,
power or remedy or proceed against any Person under any of the Credit Documents
or any other document relating to the Obligations, or against any other Person
under any other guarantee of, or security for, any of the Obligations.

(c) Reinstatement. The obligations of the Guarantors under this Section 2 shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Person in respect of the Obligations is rescinded or must
be otherwise restored by any Guaranteed Party, whether as a result of any
proceedings in bankruptcy or reorganization or

 

3



--------------------------------------------------------------------------------

otherwise, and each Guarantor agrees that it will indemnify each Guaranteed
Party on demand for all reasonable costs and expenses (including, without
limitation, fees and expenses of counsel) incurred by such Person in connection
with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

(d) Certain Additional Waivers. Each Guarantor agrees that such Guarantor shall
have no right of recourse to security for the Obligations, except through the
exercise of rights of subrogation pursuant to Section 2(b) and through the
exercise of rights of contribution pursuant to Section 2(f).

(e) Remedies. The Guarantors agree that, to the fullest extent permitted by law,
as between the Guarantors, on the one hand, and the Guaranteed Parties, on the
other hand, the Obligations may be declared to be forthwith due and payable as
provided in Section 9.2 of the Credit Agreement (and shall be deemed to have
become automatically due and payable in the circumstances provided in said
Section 9.2 of the Credit Agreement) for purposes of Section 2(a)
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of Section 2(a).

(f) Rights of Contribution. The Guarantors hereby agree as among themselves
that, if any Guarantor shall make an Excess Payment (as defined below), such
Guarantor shall have a right of contribution from each other Guarantor in an
amount equal to such other Guarantor’s Contribution Share (as defined below) of
such Excess Payment. The payment obligations of any Guarantor under this
Section 2(f) shall be subordinate and subject in right of payment to the prior
payment in full to the Guaranteed Parties, and none of the Guarantors shall
exercise any right or remedy under this Section 2(f) against any other Guarantor
until payment and satisfaction in full of all of the Obligations and termination
of the Aggregate Commitments. For purposes of this Section 2(f), (a) “Guaranteed
Obligations” shall mean any obligations arising under the other provisions of
this Section 2; (b) “Excess Payment” shall mean the amount paid by any Guarantor
in excess of its Pro Rata Share of any Guaranteed Obligations; (c) “Pro Rata
Share” shall mean, for any Guarantor in respect of any payment of Guaranteed
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Credit Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Credit Parties hereunder) of the Credit
Parties; provided, however, that, for purposes of calculating the Pro Rata
Shares of the Guarantors in respect of any payment of Guaranteed Obligations,
any Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment;
and (d) “Contribution Share” shall mean, for any Guarantor in respect of any
Excess Payment made by any other Guarantor, the ratio (expressed as a
percentage) as of the date of such Excess Payment of (i) the amount by which the
aggregate

 

4



--------------------------------------------------------------------------------

present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Credit Parties other than the maker of such Excess Payment exceeds the amount of
all of the debts and liabilities (including contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of the Credit
Parties) of the Credit Parties other than the maker of such Excess Payment;
provided, however, that, for purposes of calculating the Contribution Shares of
the Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to
have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such Excess Payment.
This Section 2(f) shall not be deemed to affect any right of subrogation,
indemnity, reimbursement or contribution that any Guarantor may have under
applicable law against the Borrowers in respect of any payment of Guaranteed
Obligations. Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall be relieved of its obligations pursuant to Section 8.4 of the
Credit Agreement.

(g) Guarantee of Payment; Continuing Guarantee. The guarantee in this Section 2
is a guaranty of payment and not of collection, is a continuing guarantee, and
shall apply to all Obligations whenever arising.

(h) Keepwell. Each Credit Party that is a Qualified ECP Guarantor at the time
this Section 2 by any Specified Credit Party becomes effective with respect to
any Swap Obligation, hereby jointly and severally, absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support to each
Specified Credit Party with respect to such Swap Obligation as may be needed by
such Specified Credit Party from time to time to honor all of its obligations
under the Credit Documents in respect of such Swap Obligation (but, in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 2 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 2(h) shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Credit Party intends this
Section 2(h) to constitute, and this Section 2(h) shall be deemed to constitute,
a guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Credit Party for all purposes of the
Commodity Exchange Act.

3. Application of Proceeds. Upon the acceleration of the Obligations pursuant to
Section 9.2 of the Credit Agreement, any payments in respect of the Obligations,
when received by any Agent or any holder of the Obligations, will be applied in
reduction of the Obligations in the order set forth in Section 3.15(b) of the
Credit Agreement.

4. Continuing Agreement. This Agreement shall remain in full force and effect
until such time as the Obligations have been paid in full and the Commitments
have expired or been terminated, at which time this Agreement shall be
automatically terminated and the Agents shall, upon the request and at the
expense of the Guarantors, execute and deliver all documents reasonably
requested by the Guarantors evidencing such termination.

 

5



--------------------------------------------------------------------------------

5. Amendments; Waivers; Modifications, etc. This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 11.6 of the Credit Agreement.

6. Successors in Interest. This Agreement shall be binding upon each Guarantor,
its successors and assigns and shall inure, together with the rights and
remedies of the Agents and the holders of the Obligations hereunder, to the
benefit of the Agents and the holders of the Obligations and their successors
and permitted assigns.

7. Notices. All notices required or permitted to be given under this Agreement
shall be in conformance with Section 11.1 of the Credit Agreement.

8. Representations and Warranties; Covenants. Each Guarantor hereby represents
and warrants that each representation and warranty applicable to it contained in
the Credit Agreement shall be true and correct in all material respects (or in
all respects, if such representation and warranty is already qualified by
materiality or reference to Material Adverse Effect), each of which is
incorporated herein by reference as if fully set forth herein. So long as any
Bank shall have any Commitment under the Credit Agreement, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted and obligations and liabilities under Secured Treasury
Management Agreements, Secured Swap Agreements and Secured Bilateral Letters of
Credit as to which arrangements satisfactory to the applicable Treasury
Management Bank, Swap Bank and Bilateral Letter of Credit Bank shall have been
made) shall remain unpaid or unsatisfied, or any Letter of Credit (other than
Letters of Credit, the LOC Obligations for which have been Cash Collateralized)
shall remain outstanding, each Guarantor covenants and agrees that it will
perform and observe, and cause each of its Subsidiaries to perform and observe,
all of the terms, covenants and agreements set forth in the Credit Documents
(including Sections 7 and 8 of the Credit Agreement) that are required to be
performed or observed by such Guarantor or such Subsidiary, each of which is
incorporated herein by reference as if fully set forth herein.

9. Appointment of the Parent as Legal Representative for Guarantors. Each of the
Guarantors hereby appoints the Parent to act as its exclusive legal
representative for all purposes under this Agreement and the other Credit
Documents (in such capacity, the “Borrower Representative”). Each of the
Guarantors acknowledges and agrees that (a) the Borrower Representative may
execute such documents on behalf of all the Guarantors as the Borrower
Representative deems appropriate in its reasonable discretion and each Guarantor
shall be bound by and obligated by all of the terms of any such document
executed by the Borrower Representative on its behalf, (b) any notice or other
communication delivered by any Agent or any Bank hereunder or under any other
Credit Document to the Borrower Representative shall be deemed to have been
delivered to each of the Guarantors and (c) each of the Agents and each of the
Banks shall accept (and shall be permitted to rely on) any document or agreement
executed by the Borrower Representative on behalf of the Guarantors (or any of
them). The Guarantors must act through the Borrower Representative for all
purposes under this Agreement and the other Credit Documents. Notwithstanding
anything contained herein to the contrary, to the extent any provision in this
Agreement requires any Guarantor to interact in any manner with the Agents or
the Banks, such Guarantor shall do so through the Borrower Representative.

10. Acknowledgement. Each Guarantor hereby acknowledges that it has received a
copy of the Credit Agreement, has reviewed and understands same and agrees to
comply with all of its obligations set forth therein, each of which is
incorporated by reference as if fully set forth herein. Each Guarantor
acknowledges and agrees that it has the sole responsibility for, and has
adequate means of, obtaining from any Borrower and any other Credit Party such
information concerning the financial condition, business and operations of any
such Borrower and any such other Credit Party as such Guarantor requires, and
that no holder of the Obligations has no duty, and that such Guarantor is not
relying on any such holder of the Obligations at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of any Borrower or any other Credit Party.

 

6



--------------------------------------------------------------------------------

11. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. It shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart. Delivery of an executed
counterpart of this Agreement by fax transmission or email transmission (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

12. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

13. Expenses; Indemnity; Damage Waiver; Governing Law; Submission to
Jurisdiction; Venue; WAIVER OF JURY TRIAL. The terms of Sections 11.5 and 11.10
of the Credit Agreement are incorporated herein by reference, mutatis mutandis,
and the parties hereto agree to such terms.

14. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

15. Entirety. This Agreement, the other Credit Documents and the other documents
relating to the Obligations represent the entire agreement of the parties hereto
and thereto, and supersede all prior agreements and understandings, oral or
written, if any, including any commitment letters or correspondence relating to
the Credit Documents, any other documents relating to the Obligations, or the
transactions contemplated herein and therein.

16. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Agents a Joinder Agreement. Immediately upon such execution and delivery of such
Joinder Agreement (and without any further action), each such additional Person
will become a party to this Agreement as a “Guarantor” and have all of the
rights and obligations of a Guarantor hereunder and this Agreement.

17. Rights of Required Banks. All rights of any Agent hereunder, if not
exercised by the Applicable Agent, may be exercised by the Required Banks.

18. Existing Guaranty. All indebtedness, obligations, and liabilities created by
the Existing Guaranty shall continue unimpaired and in full force and effect, as
restated in this Agreement. This Agreement does not constitute a novation of the
obligations and liabilities existing under the Existing Guaranty, and this
Agreement evidences the obligations of the Guarantors under the Existing
Guaranty as continued and restated hereby.

[remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

GUARANTORS:    

OWENS & MINOR DISTRIBUTION, INC.,

a Virginia corporation

    By: /s/ Nicholas J. Pace                                 Name:   Nicholas J.
Pace     Title:  

Executive Vice President, General Counsel and

Corporate Secretary

   

OWENS & MINOR MEDICAL, INC.,

a Virginia corporation

    By: /s/ Nicholas J. Pace                                 Name:   Nicholas J.
Pace     Title:  

Executive Vice President, General Counsel and

Corporate Secretary

   

BARISTA ACQUISITION I, LLC,

a Virginia limited liability company

    By: /s/ Nicholas J. Pace                                 Name:   Nicholas J.
Pace     Title:  

Executive Vice President, General Counsel and

Corporate Secretary

   

BARISTA ACQUISITION II, LLC,

a Virginia limited liability company

    By: /s/ Nicholas J. Pace                                 Name:   Nicholas J.
Pace     Title:  

Executive Vice President, General Counsel and

Corporate Secretary

   

O&M HALYARD, INC.,

a Virginia corporation

    By: /s/ Nicholas J. Pace                                 Name:   Nicholas J.
Pace     Title:  

Executive Vice President, General Counsel and

Corporate Secretary



--------------------------------------------------------------------------------

 

OWENS & MINOR, INC.,

a Virginia corporation

  By: /s/ Nicholas J. Pace                               Name:   Nicholas J.
Pace   Title:  

Executive Vice President, General Counsel

and Corporate Secretary

 

O&M BYRAM HOLDINGS, GP,

a Delaware general partnership

  By:           BARISTA ACQUISITION I, LLC, its Partner     By: /s/ Nicholas J.
Pace                                 Name:     Nicholas J. Pace     Title:    

Executive Vice President, General Counsel

and Corporate Secretary

            BARISTA ACQUISITION II, LLC, its Partner     By: /s/ Nicholas J.
Pace                                 Name:     Nicholas J. Pace     Title:    

Executive Vice President, General Counsel

and Corporate Secretary

 

BYRAM HOLDINGS I, INC.,

a New Jersey corporation

  By: /s/ Perry A. Bernocchi                               Name:   Perry A.
Bernocchi   Title:   President  

BYRAM HEALTHCARE CENTERS, INC.,

a New Jersey corporation

  By: /s/ Perry A. Bernocchi                               Name:   Perry A.
Bernocchi   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

OWENS & MINOR INTERNATIONAL LOGISTICS, INC.,

a Virginia corporation

By: /s/ Nicholas J. Pace                       Name:   Nicholas J. Pace Title:  

Executive Vice President, General Counsel

and Corporate Secretary



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

BANK OF AMERICA, N.A.,

as Administrative Agent and Term B Facility Agent

By:/s/ Mary Lawrence

Name: Mary Lawrence

Title: AVP; Agency Management Officer